Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a loudspeaker comprising a vibration system and a magnetic circuit system cooperated with the vibration system, where the vibration system comprises a speaker diaphragm. The independent claim 1, identifies a uniquely distinct feature of “…the speaker diaphragm having a Young’s Modulus of 5-700 MPa and an amplitude of 0.25mm-1mm, the speaker has F0 of 150-1500Hz, and the thermoplastic polyester elastomer film layer has no yield point, or has a yield point greater than 10%.” The closest prior art to Iijima (US 20030059606) teaches materials the flexural strength or Young’s modulus of different type of polyester type elastomers. [0094] polyester type thermoplastic elastomer which was a polyester/polyether block copolymer having polybutylene terephthalate as a hard segment and polytetramethylene ether glycol having a number average molecular weight of 2000 as a soft segment and having a polytetramethylene ether glycol segment content of 65% by weight was used. (Flexural modulus: 35.5 MPa)
Takahashi (US 20110026757) teaches on [0057], [0058] by selecting the material having specific Young’s modulus and the thickness of the material, specific amplitude and resonant frequency (F0) is achieved accordingly and thus preferable acoustic characteristic of the speaker is achieved. For example, [0066] teaches the diaphragm 1 including base 11 that employs a polysulphone resin material may have comparatively greater internal loss (loss tangent) and comparatively smaller Young's modulus (storage elastic modulus) compared to polyetherimide and polyethylene naphthalate, and thus it may create a preferable acoustic characteristic. [0097]- [0098] teaches Young’s Modulus of base layer formed by the mixture of the polyester-system elastomer may employ a polyester- polyether type elastomer having a hard segment of aromatic polyester and a soft segment of aliphatic and a polyester-polyester type elastomer having a hard segment of aromatic polyester and a soft segment of aliphatic polyester. For example, Hytrel, etc. made by Toray-DuPont is listed as a product of the polyester elastomer. [0099] Young's modulus storage elastic ( modulus) of the base 11 used for this embodiment is 2.499 GPa or less, for example 0.115 GPa to 0.175 GPa. Thus, lower the Young’s modulus, lower the resonant frequency and lower the amplitude thus reducing distortion. See at least [0058]. The prior arts do not explicitly teach the speaker diaphragm having a Young’s Modulus of 5-700 MPa and an amplitude of 0.25mm-1mm, the speaker has F0 of 150-1500Hz, and the thermoplastic polyester elastomer film layer has no yield point, or has a yield point greater than 10%.” The prior arts fail to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651